DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2022 has been entered.
Claims 1-17 and 20 have been canceled. Claims 18-19 and 21-32 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “administering a composition comprising a Bifidobacterium lactis of an effective amount of 0.33-1.67 mg/kg to a subject in need thereof” is not described in the specification as originally filed. Applicant points to para 0061-0088, particularly para 0062, in the instant specification as support for this limitation. However, para 0061-0088, e.g. para 0062-0063, of the instant specification disclose an experiment using mice as subject, wherein 6.15 mg/kg and 20.5 mg/kg of Bifidobacterium lactis GKK2 were fed to mice. Although equivalent dose conversions between adult human and mice can be calculated using the equation provided in para 0062. However, administering 0.33-1.67 mg/kg of Bifidobacterium lactis GKK2 to mice or adult human is not disclosed. Thus, the limitation of “administering a composition comprising a Bifidobacterium lactis of an effective amount of 0.33-1.67 mg/kg to a subject in need thereof” is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mercenier et al (US 2016/0303226 A1; 10/20/2016).
The instant claims recite a method of improving airborne allergic asthma introduced by respiratory tract comprising: administering a composition comprising a Bifidobacterium lactis of an effective amount of 0.33-1.67 mg/kg to a subject in need thereof, wherein the Bifidobacterium lactis is GKK2, deposited as CGMCC No. 15205 at China General microbiological Culture Collection Center.
Mercenier teaches a method comprising administering an effective amount of heat-treated Bifidobacterium lactis to subjects having allergies triggered by airborne (respiratory) allergens for reducing their symptoms (para 0048, 0053, 0062, 0081), wherein symptoms include respiratory asthma (para 0041), and an effective daily dose is defined as the equivalent of between 105 and 1010 colony forming units (cfu) per day (para 0081). B. lactis can be administered in a mixture with other compounds such as carriers (para 0088). B. lactis is administered as a nutritional dairy-based beverage in powder or liquid form (para 0031).

Although Mercenier does not teach the method wherein the B. lactis is B. lactis GKK2 CGMCC No. 15205 (claims 18 and 28-32). However, B. lactis of Mercenier does belong to the same genus and species as the claimed strain, and B. lactis of Mercenier improves airborne allergic asthma in a subject in need thereof as claimed. Thus, the reference’s strain would nevertheless has rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristics – improving airborne allergic asthma in a subject in need thereof.

Mercenier does not teach the claimed amount of B. lactis (claim 18).
However, Mercenier does teach administering an effective amount of B. lactis to subjects for reducing airborne (respiratory) asthma, wherein an effective daily dose is defined as the equivalent of between 105 and 1010 colony forming units (cfu) per day.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of B. lactis as a matter of routine experimentation as evidenced by Mercenier. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the amount of B. lactis with a reasonable expectation for successfully reducing airborne (respiratory) asthma.

In regard to claims 28-32, it is noted that “wherein” clauses do not recite any additional active method steps, but simply state a characterization or conclusion of the results of process step positively recited. Therefore, these “wherein” clauses are not considered to further limit the method defined by the claims and have not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Claims 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mercenier et al (US 2016/0303226 A1; 10/20/2016) as applied to claims 18 and 25-32 above, further in view of Lehtinen et al (CA 2969604 A1; 8/4/2016) and Othman et al (AMB Expr. 2017;7:215 1-14.).
Mercenier does not teach the claimed cfu/ml (claim 19) as well as the claimed preparation method (claims 21-24).
Lehtinen teaches a method comprising administering Bifidobacterium lactis (p.5 line 24) to a subject suffers from asthma (Abstract, p.25 line 33), wherein bifidobacteria are cultured at 37 ºC for from 24 to 48 h, the bacterial cells are harvested by centrifugation, and the obtained pellet is frozen at -70 ºC (p.14 line 5-9, p.15 line 7-8). In addition, Othman teaches a lactic acid bacteria preparation method comprising growing a lactic acid bacteria culture from MRS agar plate (a solid-state medium) in MRS medium (liquid-state culture), incubating the bacterial strain at 37 ºC, agitating at 200 rpm for 10 h, centrifuging the bacterial cells to obtain bacterial pellets, and storing the bacterial pellets at -20 ºC for maintenance (p.2 col right – para 2), wherein the fermentation is done by sparging the medium with nitrogen gas at 0.1 vvm (p.3 col left).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a Bifidobacterium lactis strain as claimed, since the claimed preparation method is well-known in the art for culturing Bifidobacterium lactis, as evidenced by Lehtinen and Othman. In addition, before the effective filing date of the claimed invention, it would have been obvious to optimize culturing parameters such as rotation speed and incubation time to achieve a desired bacterial growth (cfu/ml), since such parameters influence microbial growth during culturing, as evidenced by Lehtinen and Othman. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to prepare Bifidobacterium lactis as claimed with a reasonable expectation of success.

Response to Arguments
Applicant argues that Mercenier et al. ‘226 do not directly disclose “airborne allergic asthma introduced by respiratory tract.”
These arguments are not found persuasive because Mercenier does teach B. lactis is effective for reducing symptoms including respiratory asthma in patients having allergies triggered by air borne allergens (para 0028, 0041, 0048). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Applicant argues that Azad et al. show that not all probiotics will have the effect of improving allergies, especially for the allergic state of the respiratory tract. Therefore, the effect of GKK2 of the present application is not obvious to one of ordinary skill in the art.
These arguments are not found persuasive. Azad et al. has been reviewed and fully considered. However, compositions and treating populations in Azad et al. are different compared to the instant application. Therefore, Azad et al. do not provide basis / evidence as to why the effect of GKK2 of the present application is not obvious to one of ordinary skill in the art. In addition, B. lactis of Mercenier not only belong to the same genus and species as the claimed strain, B. lactis of Mercenier also improves airborne allergic asthma in a subject in need thereof as claimed. Different strains of bacteria may have distinct characters, however, the administration of Mercenier’s B. lactis strain does improve airborne allergic asthma in a subject in need thereof as claimed.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651